New Orleans Railroad Company v. Louise Brook, By Next Friend, Tex. Civ. App. 127 S.W.2d 599, this day decided. The facts are the same, and the questions identical, except in this case, the excessiveness of the verdict is presented. On the authority of the decision and opinion in that case (here referred to and adopted as part of *Page 604 
this opinion) the judgment of the trial court as to liability of appellant for damages is affirmed.
The jury, on the evidence, found damages for appellee on account of the loss of his minor son, Jack Brook, in the sum of $12,500. After careful consideration of the evidence, we have concluded that the judgment is excessive in the sum of $5,000. Therefore, if appellee will within thirty days from this date remit that sum, $5,000, from the judgment, leaving the judgment and sum to be received by appellee $7,500, the judgment is affirmed, otherwise it will be reversed and remanded.
The judgment is affirmed conditionally. *Page 914